 INTERNATIONAL HOD CARRIERS' ETC., LOCAL 840587legislaturemust have recognized this fact and yet felt that freedom of expressionby picketing was more important than avoiding this result.Itmay be argued that, because of the language on the picket sign, "Notice tomembers of organized labor and their friends," the picketing was not intended tobe notification to the public, including consumers, within the proviso, that Crownemployed nonunion employees or had no contact with the Respondents. I am notsatisfied that the Legislature, in restricting previously existing privileges, intended tomake a violation of Section 8(b) (7) (C) depend on such tenuous support.The signswere, during the period which the complaint may properly cover, being carried onlyin front of the entrance used by the public (which was not a delivery entrance) andwere being carried only during the hours when the cafeteria was open to the public.Although employees used the same entrance, I infer that they would have arrivedatwork before the time of the arrival of the pickets.Under such circumstances,the appeal to members of organized labor and their friends could be taken to meanmerely those members of organized labor and their friends who, as members of thepublic, including consumers, might otherwise have been disposed to patronize Crownby eating there.The sign was not an appeal to members of organized labor to ceasedoing business with Crown in their capacity as employees of other employers.Fur-thermore, the initial words of address in the sign were lightface and so small as hardlyto be noticed from a distance or from casual inspection, especially in contrast withthe words, "The Establishment is Non-Union, Please Do Not Patronize," which stoodout in large boldface printing, the smallest letters of which were twice the size ofthose in the address, and the largest of which "Non-Union," were more than sixtimes as large as those in the address.But even if members of the public read thewhole sign, I believe they would consider it as an appeal to them iftheywere notantiunion.On all the evidence, therefore, I conclude that, from and after November 13, 1959,the effective date of the 1959 amendment, and even from September 14, 1959, thedate of enactment thereof, the Respondents have not violated Section 8(b) (7) (C) ofthe Act.CONCLUSIONS OF LAW1.Crown Cafeteria is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Respondents are labor organizations within the meaning of Sections 2(5)of the Act.3.The Respondents have not violated Section 8(b) (7) (C) of the Act.[Recommendations omitted from publication.]InternationalHod Carriers'Buildingand Common Laborers'Union of America, Local 840, AFL-CIOandCharles A.Blinne,d/b/a C. A. Blinne Construction Company.Case No. 17-CP-3.February 20, 1961DECISION AND ORDEROn May 17, 1960, Trial Examiner John F. Funke issued his Inter-mediate Report in this proceeding, finding that the Respondent Unionhad engaged in unfair labor practices within the meaning of Section8(b) (7) (C) of the Act, as alleged in the complaint, and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the Union filed exceptions to the IntermediateReport and a brief.On September 8, 1960, oral argument was heardbefore the Board in Washington, D.C.; although all parties were130 NLRB No. 69. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDafforded opportunity to participate, only the Union and the GeneralCounsel did so.The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions, the brief, the oral argument,' and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, to the extent indicatedbelow.As the Trial Examiner found, in February 1960, the Union was notthe certified collective-bargaining representative of the laborers em-ployed by Blinne at the Fort Leonard Wood construction project,where Blinne was performing a subcontract.The Union neverthe-lessdemanded that Blinne grant it exclusive recognition as suchrepresentative, and picketed Blinne in part because of the latter's.refusalto yield to this demand.Some 3 weeks later, on March 1, the Union filed a charge againstBlinne, alleging that Blinne was engaging in unfair labor practiceswithin themeaning ofSection 8(a) (1), (2), (3), and (5) of the Act.On March 22, after the picketing had continued for more than 30days without the filing of an election petition, the Regional Directordismissedthe 8(a) (2) and (5) allegations of the charge.The Unionthereupon, belatedly, fileda representationpetition (Case No. 17-RC-3210). Subsequently, on April 22 the Regional Director in effectfound merit in the 8 (a) (1) and (3) allegations of the charge, andobtaineda settlementwhich was thereafter approved by the Board.On these facts, the Trial Examiner concluded that the Union'spicketing violated the clear and unequivocal terms of Section 8(b)(7) (C) of the Act.The Union's principaldefense isthat it could have been chargedwith perjury if it had filed a representation petition while its 8(a) (5)charge was pending, and Congress could not have intended to requirethe filing of a petition in such circumstances.As no factual state-ments arecalled for in the petition which would be inconsistent withan 8 (a) (5) or other unfair labor practice charge, we find no merit inthe defense.The Union also contends that it cannot be said that an object of itspicketing was the unlawful one of "forcing or requiring" recognitionby Blinne, because the quoted phrase implies picketing to induceBlinne to do something unlawful. Stated in another way, the con-tention is that recognition picketing by a majority (but uncertified)union is not subject to the prohibition of Section 8(b) (7).By itsclear terms, however, Section 8 (b) (7) (C) permits only a "currentlyMembers Rodgers and Kimball, although not present at the oral argument, have con-sidered the transcript thereof. INTERNATIONAL HOD CARRIERS' ETC., LOCAL 840589,certified" union to engage in recognition picketing, and makes no ex--ception for a majority union which lacks such a current certification.We note, moreover, that the General Counseldismissedthe 8(a) (5)charge, despite the well-established rule that an employer violatesSection 8(a) (5) if he in bad faith refused to recognize or bargainwith a majority union and instead engaged in unfair labor practicesto dissipate the union's majority and to evade his obligations underthe Act.Finally, the Union argues that : Blinne was engaging in unfairlabor practices within the meaning of Section 8 (a) (1) and (3) of theAct; it filed appropriate unfair labor practice charges against Blinnewithin a reasonable period of time after the commencement of thepicketing; it filed a representation petition as soon as the 8(a) (2)and (5) allegations of the charges were dismissed ; the 8 (a) (1) and(3) allegations were in effect sustained and a settlement agreementwas subsequently entered into with the approval of the Board; andtherefore this sequence of events should satisfy the requirements ofSection 8(b) (7) (C).However, the petition was concededly filedmore than 30 days after the commencement of the picketing, and theclear terms of the subsection were therefore violated.It is urged that Congress did not intend that Section 8(b) (7)should apply where any violation under Section8(a) isalleged.Theanswer is clear in the light of the legislative history surrounding theadoption of Section 8(b) (7).Former Senator Kennedy proposed tothe conference committee the adoption of the following provision :Provided further,That, where a charge is filed under section8(b) (7) it shall be a defense both to the application for a tem-porary restraining order and to any complaint issued under sec-tion 10 (b) to show that an unfair labor practice within the mean-ing of section 8(a) has been committed by the employer.2However, this proposed provision was not adopted by the confer-ence.Instead, Section 10(1) was amended by merely inserting a pro-viso prohibiting the application for a restraining order under Section8(b) (7) if there is reason to believe thatSection 8(a) (2)violationexists.And although the conference considered the much broaderproviso that would have had the effect of establishing as a defense thefact that a complaint had been issued under Section 10(b) to showthat an unfair labor practice within the meaning of Section 8 (a) hadbeen committed by the employer, no part of such proposal was ap-proved, and consequently not enacted into law.This makes it appar-ent that Congress, although it gave the proposal consideration, didnot adopt it.2 Legislative History of the Labor-Management Reporting and Disclosure Act of 1959,vol 2, pp 1383, 1384. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDSome of the arguments advanced by our dissenting colleague mayhave some basis in equity, but it is plain beyond question that the legalpropositions he relies on were considered and rejected by the Congress.The question as to whether or not this particular case-in view ofthe conflicting meritorious charges filed by both the Union and theEmployer-should have been processed in this manner is a matter tobe determined by the General Counsel, not by the Board.Regardless of the considerations which entered into his decision,the fact remains that the General Counsel has seen fit to bring thecase before the Board in this posture, and in this posture, the recordclearly supports the finding that the Union did not comply with themandate of the statute.Accordingly, the Board has no alternativeto entering a decision to that effect.For the various reasons set forth above, we find no merit in theUnion's defenses.Accordingly we conclude, in agreement with theTrial Examiner, that the Union violated Section 8(b) (7) (C) of theAct as alleged in the complaint, and shall order the Union to ceaseand desist from the unfair labor practices found and to take the af-firmative action set forth below.ORDERUpon the entire record in the case and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, International Hod Carriers'Building and Common Laborers' Union of America, Local 840,AFL-CIO, and its officers, representatives, agents, successors, andassigns, shall:1.Cease and desist from picketing or causing to be picketedCharles A. Blinne, d/b/a C. A. Blinne Construction Company wherean object thereof is forcing or requiring said Company to recognize orbargain with them as the representative of said Company's employees,in violation of Section 8 (b) (7) (C) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its business offices and meeting halls copies of the noticeattached hereto marked "Appendix." 9Copies of said notice, to befurnished by the Regional Director for the Seventeenth Region, shallbe duly signed and posted by the Respondent immediately upon re-ceipt thereof, and shall be maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places where noticesto members are customarily posted.Reasonable steps shall be takenIIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order " INTERNATIONAL HOD CARRIERS' ETC., LOCAL 840591by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(b)Transmit to the Regional Director for the Seventeenth Regionsigned copies of said notice for posting at Blinne's offices in placeswhere notices to employees are customarily posted.The other pro-visions of the preceding paragraph shall apply insofar as applicable.(c)Notify the Regional Director for the Seventeenth Region inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.MEMBER FANNING, dissenting :I disagree with the majority's finding that Section 8(b) (7) (C)was violated in this case.Simply because Respondent did not follow the "clear terms" of thesection by going through the motions of filing a timely petition foran expedited election, my colleagues find a violation, although meri-torious charges against Blinne remained outstanding which wouldhave barred any election until they had been resolved.A negativeproviso in Section 10(1), which precludes a Regional Office from ap-plying for an injunction in a Section 8(b) (7) case if meritoriouscharges under Section 8 (a) (2) have been filed, has been converted intoa positive license for an employer to commit unfair labor practiceswhich thwart the expedited election procedures fashioned by Congressand thus transform a union's failure to file a useless petition into aviolation of Section 8(b) (7) (C). I cannot attribute to the judgmentof Congress, as expressed in the new picketing amendment, a result soincongruous and meaningless as the one my colleagues here reach.With the passage of Section 8 (b) (7) of the Act, Congress fashioneda "comprehensive code" to govern the subject of recognition and or-ganization picketing.4Complex legislation, such as embodied in thesection here under review, must be viewed in the spirit as well as thesubstance of the law.For, as the Supreme Court cautioned concern-ing the administration of the National Labor Relations Act, "In ex-pounding a statute, we must not be guided by a single sentence ormember of a sentence, but look to the provisions of the whole law, andto its object and policy." 5To be sure, Section 8(b) (7) (C) makes recognition picketing unlaw-ful "where such picketing has been conducted without a petition underSection 9(c) being filed within a reasonable period of time not toexceed thirty days from the commencement of the picketing."How-ever, the sectionalsoprovides that "when such a petition has beenfiled the Board shallforthwith . . .direct an election ...." [Em-4 SeeNLRB. v. Drivers Local639(Curtis Bros.),362 U.S. 274.6 SeeMastro Plastics Corp , and French American Reeds Mfg. Co., Inc. v. Labor Board,350 U.S. 270, 285. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDphasis supplied.]The concern of Congress, as I read the statementsof legislative intent, was to curb recognition picketing which persistedfor inordinate lengths of time by unions which did not represent amajority of the employees.To escape the bind of a violation by pick-eting in excess of 30 days, Congress required that picketing unionsestablish their claim to majority status in anelectiontriggered by apetition filed within the first 30 days of the picketing.In providing for an expedited election procedure under this section,I can find no evidence either in the amendments or their legislativehistorywhich indicates a congressional disregard for establishedBoard standards to insure free and uncoerced election results. It haslong been the Board's practice to stay election proceedings under Sec-tion 9 (c) if meritorious charges have been filed against employersalleging their engagement in violations of Section 8(a) of the Act.The reason for this practice is clear.A Board election is a controlledprocedure to determine the representative desires of employees in anatmosphere free of restraint or coercion either by the employer or theparticipating labor organization. If, prior to an election, an employerindulges in violations of Section 8 (a) (1) by threatening its employeeswith reprisals if they vote for the union, or violates Section 8(a) (3)by discharging employees because of their adherence to the union, orseeks to undermine a majority representative in violation of Section8(a) (5), the election procedure lacks control and the very purposefor conducting it is thwarted. In such cases, the Board stays its elec-tion processes until the unfair labor practice charges have been dissi-pated and a free and meaningful election can be conducted.In the case before us, Blinne's conduct in transferring a laborer toanother project for the avowed purpose of destroying Respondent'smajority made it impossible under Board election procedures for theRespondent to establish the legality of its picketing beyond the 30-dayperiod,regardless of whether it had filed a petition within thatperiod,'so long as the meritorious charges under Section 8 (a) (1) and(3) remained unremedied.° In my opinion, the "clear terms" of Sec-tion 8(b) (7) (C), as my colleagues put it, which state that a timelypetitionmust be filed under that section, can be meaningful onlywhere an employer refrains from misconduct during the critical pe-riod in which -Congress deemed it "reasonable" for unions to picket forrecognitional or organizational objects.6I would note that the Respondent filed its charges within 3 weeks after the commence-ment of its picketing,and actually filed a petition for an election 42 days after the picket-ing started.The filing of the petition coincided with the Regional Office's finding merit inthe charges filed under Section 8(a) (1) and(3)Even an election on this petition wouldhave been stayed.RThe charges were not resolved until the Regional Office obtained a settlement of themfrom Blinne on April 22,1960.No election could have been conducted on Respondent'spetition until after an appropriate posting period when the effects of the chaiged violationshad been dissipated. INTERNATIONAL HOD CARRIERS' ETC., LOCAL 840593This conclusion effectuates and lends symmetry to the "whole law,and to its object and policy."For, if a union pickets for recognition,an employer who is genuinely concerned over the question whether amajority of his employees desires union representation is affordedample means under Section 8(b) (7) (C) to allay this concern.Hemay file a petition within 30 days of the picketing and, if he success-fully tests the union's majority claim in a free election, the union'sright to picket may be barred for a year following the election underSection 8 (b) (7) (B).Or, he may file a charge under Section8(b) (7) (C) and have the picketing removed if the union declines tofile a timely petition within a reasonable period.However, where anemployer embarks upon a course of conduct designed to prevent thefree expression of his employees and to obstruct a test of the union'sright to recognition and to continue lawfully to picket, it is this con-duct that merits the concern of this Board, rather than the union's fail-ure to file a timely petition, which would not be processed because ofsuch conduct.I am not unmindful that situations may arise where a labor organi-zation might file unfounded charges against an employer withoutfiling a timely petition in order to avoid an expedited election, andthus seek to prolong the protected period of its picketing activity.In such cases, I would not hesitate to find a violation of Section8 (b) (7) (C) where the charges are shown to lack merit, for I believethat a union assumes the risk as to whether its charges are wellfounded.'We are presented with no such situation here.Moreover, aunion's continued picketing after the Board has remedied employerunfair labor practices can readily be enjoined if it then fails to file atimely petition.Again, no such situation exists here.9My colleagues' reliance on the proviso to Section 10(1) to justifytheir decision here is, in my opinion, misplaced.As I read the legis-lative history of that proviso, Congress intended that the provisoimplement Section 8(b) (7) (A).10 This section makes it unlawful fora union to picket for recognition or organization "where the employerhaslawfully recognizedin accordance with this Act any other labororganization and a question concerning representation may not appro-priately be raised under Section 9(c) of the Act." Congress' concernwas that this section might foster an evil designed to be eradicated bythe recent amendments, namely, "sweetheart" agreements between8With respect to charges filed under Section 8(a) (3), as in this case, Congress hasaccorded a priority in the investigation of such charges in the new amendmentsseeSection 10(m).Hence, a union's attempt to protract its picketing by the filing of suchunfounded charges can be readily stymied.Ofwould further note that the Respondent's picketing ceased 31 days after itscommencement"See Cox, "The Landrum-Griffin Amendments to the National Labor Relations Act,"44 Minn Law Rev. 257, 264-265 (December 1959).597254-61-vol 130-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployers and minority unions which had "blackmailed" their en-trenchment as employee representatives."The forced recognitionof such unions, which constitutes a violation of Section 8(a) (2), pre-vents employees from selecting other labor organization of theirchoice.In my view, the proviso to Section 10(1) was intended toprevent such practices, and was not fashioned, as my colleagues seemto think, to endow employers with a license to engage in unfair laborpractices to prevent unions from establishing, in an uncoerced elec-tion, the lawfulness of their recognition picketing.Contrary to my colleagues, I would reverse the Trial Examiner anddismiss the complaint in this case.u See Legislative History, vol.II, pp. 1185, 1428.APPENDIXNOTICE TOMEMBERS AND TO EMPLOYEES OFC.A. BLINNE CONSTRUCTION COMPANYPursuant to a Decision and Order of the National Labor RelationsBoards, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT picket or cause to be picketed Charles A. Blinne,d/b/a C. A. Blinne Construction Company, where an objectthereof is forcing or requiring said Company to recognize orbargain with us as the representative of its employees, in violationof Section 8 (b) (7) (C) of the Act.INTERNATIONAL HOD CARIlIERS' BUILDINGAND COMMON LABORERS' UNION OrAMERICA, LocAL 840, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard before the duly designated Trial Examiner at KansasCity, Kansas, on April 28, 1960.The complaint alleged that International Hod Carriers',Building and CommonLaborers'Union of America,Local 840, AFL-CIO, herein called the Respondentor the Hod Carriers,violated Section 8(b) (7) (C)of the Act by picketing opera-tions of Charles A. Blinne, d/b/a C. A. Blinne Construction Company, hereincalled Blinne,at Fort Leonard Wood,Pulaski County, Missouri,alleging that suchpicketing was to force and require Blinne to recognize and bargain with Respondentas the representative of Blinne's employees notwithstanding that Respondent wasnot currently certified as the representative of such employees and that said picket- INTERNATIONAL HOD CARRIERS' ETC., LOCAL 840595ing was conducted without a petition under Section 9(c) of the Act having beenfiled within a reasonable time trom the commencement of such picketing.The answer denied that the conduct of the Respondent violated Section 8(b)(7)(C) of the Act.On April 5, 1960, an order granting a temporary injunction was signed by JudgeGeorge H. Moore in the District Court, Eastern District of Missouri, in proceed-ings entitledHugh E. Sperry, Regional Director, etc. v. International Hod Carriers'Building and Common Laborers' Union of America, Local 840, AFL-CIO,CivilNo. 60-C-89(1). [Not reported.]At the hearing before me it was stipulated that the transcript in the above-mentioned United States District Court proceeding,supra,be incorporated in therecord of this proceeding and, upon assurance of counsel that no unresolved issuesof credibility were contained in the incorporated record, it was stipulated that thetestimony and the evidence would have been the same if taken herein.Furtherstipulations of fact clarifying the above-mentioned record were entered into bycounsel at the hearing.Counsel for the General Counsel and the Respondent pre-sented extensive oral argument.Upon the aforesaid stipulated record and transcript, and upon oral argument ofthe parties, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERBlinne is engaged, in and around Rolla, Missouri, in the construction of stormsewers and sanitary water mains. It receives goods and materials from points andplaces outside the State of Missouri in a value in excess of $50,000 annually.Blinne,within the past 12 months has been engaged in the performance of a sub-contract in the amount of $253,000 in construction of troop housing at Fort LeonardWood, Pulaski County, Missouri, a project which has a substantial impact on thenational defense.I find that Blinneis engagedin commerce within themeaningof Section 2(6) and(7) of the Act. -II.LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within the meaning of Section2(5) of theAct.In.THE ALLEGED UNFAIR LABOR PRACTICESA. The factsOn February 2, 1960, all three common laborers employed by Blinne at the FortLeonard Wood jobsite signed cards designating the Respondent to represent themfor the purposes of collective bargaining.The three employees were Light, Hussey,and Wann. (Only one other employee, an operating engineer, was employed atthis jobsite by Blinne.)The next day, February 3, Howard Jones, secretary-treasurer and business representative of the Hod Carriers, demanded that Blinnerecognize the Hod Carriers as bargaining agent for the three laborers at Fort Wood.Blinnenot only refused recognition but told Jones he would transfer Wann fromthe jobsite and thus destroy the Respondent's majority. (Blinnethought thatHussey was not a member of the Hod Carriers and that after the transfer of Wannthe employees at Fort Wood would be equally divided.)At this time Jones alsoprotested that Blinne was not paying the required Bacon-Davis rates for semi-skilled common laborers.' I do not find that the reasons for Blinne's refusal torecognize the Hod Carriers is clear from the stipulated record.2While Blinne atthat time employed other laborers at other jobsites around Rolla, Missouri (Rollais located about 30 miles from Fort Wood) Jones was requesting recognition onlyfor those employed at Fort Wood.Following the refusal by Blinne and the threat to transfer Wann-a threat Blinnecarried out on February 8-Respondent started picketing at Fort Wood. The picket-ing started on February 8, the day Wann was transferred, and the first day afterFebruary 3 when the work was resumed at the jobsite. The picketing had three1This dispute was subsequently settled after the picketing began and the Army Engineerswere informed that this was a cause of the picketing. The rate was increased from $1 75per hour to $2 per hour and some backpay was awarded the laborers.8 Blinne's testimony on material issues was evasive and inconsistent.He apparentlythought Jones asked for a unit of all laborers employed by Blinne or that such a unit wasappropriate,but he transferred Wann to destroy the majority at Fort Wood. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDannounced objectives: (1) recognition of the Hod Carriers; (2) payment of theBacon-Davis scale of wages; and (3) protest against Bllnne's unfair labor practicesin refusing to recognize Respondent and in threatening to transfer and transferringWann.3The picketing continued, with interruptions due to bad weather, at least untilMarch 11, 1960, a period of more than 30 days from its commencement. Thepicketing was peaceful, only one picket was on duty and the legend he carried read:"C. A. Blinne Construction Company, unfair."The three laborers on the job (onewas the replacement for Wann) struck when the picketing started.These are thematerial and relevant facts.B.ConclusionsSection 8(b)(7)(C)4 has now been construed by several Trial Examiners con-fronted with diverse situations of fact.At this writing the Board has yet to passupon the section but it has already been given exhaustive study, both as to its legis-lative history and the impact on its construction of prior decisions, in the reportsissued by the Trial Examiners.5The instant case appears to fall squarely within the proscription of the sectionsince (1) the Respondent picketed Blinne withan objectof forcing Blinne "torecognize or bargain with" the Respondent as the representative of its employees; 63Respondent filed unfair labor practice charges against Blinne on March 1, 1960, alleg-ing violations of Section 8(a)(1), (2), (3), and (5)On March 22 the Regional Directordismissed the charges insofar as they alleged violations of Section 8(a) (2) and (5) andon April 20, the Regional Director approved a unilateral settlement agreement with Blinnewith respect to the 8(a) (1) and (3) chargesThe settlement agreement did not providethat Blinne did not admit the commission of unfair labor practices.On March 22, theday the Regional Director dismissed the 8(a)(2) and (5) charges, the Respondent did filea petition under Section 9(c). Since charges under Section 8(a) (5) and a petition underSection 9(c) are mutually inconsistent procedures the Respondent could not properly fileits petition as required by Section 8(b) (7) (C) until action was taken on its 8(a) (5) charge.A Section 8(b)(7)(C) reads as follows'"SEC. 8.. . ."(b) It shall be an unfair labor practice for a labor organization or its agents-"ssss"(7) to picket or cause to be picketed, or threaten to picket or cause to be picketed, anyemployer where an object thereof is forcing or requiring an employer to recognize orbargain with a labor organization as the representative of his employees, or forcing orrequiring the employees of an employer to accept or select such labor organization as theircollective bargaining representative, unless such labor organization is currently certified asthe representative of such employees:e¨sssss"(C) where such picketing has been conducted without a petition under section 9(c)being filed within a reasonable period of time not to exceed thirty days from the commence-ment of such picketing, Provided, That when such a petition has been filed the Boardshall forthwith, without regard to the provisions of section 9(c) (1) or the absence of ashowing of a substantial interest on the part of the labor organization, direct an electionin such unit as the Board finds to be appropriate and shall certify the results thereof:Provided further, That nothing in this subparagraph (C) shall be construed to prohibitany picketing or other publicity for the purpose of truthfully advising the public (in-cluding consumers) that an employer does not employ members of, or have a contract with,a labor organization, unless an effect of such picketing is to induce any individual em-ployed by any other person in the course of his employment, not to pick up, deliver ortransport any goods or not to perform any services."6 Particular reference is made to the Intermediate Reports of Trial Examiner Leff inLocal239,International Brotherhood of Teamsters, etc. (Stan-Jay Auto Parts andAccessoriesCorporation),127 NLRB 958; Trial Examiner Downing inBartenders, etc.,Local58(Fowler Hotel, Inc ),Case No 25-CP-2; Trial Examiner Hemingway inLocalJoint Executive Board of Hotel and Restaurant Employees,etc, 130 NLRB No. 68; TrialExaminer Maher inRetailStoreEmployees Union, Local 400, etc.(Jumbo FoodStores),CaseNo. 5-CP-2, Trial Examiner Whittemore inChefs,Cooks,PastryCooksandAssistants, Local89,etc. (Stork Restaurant, Inc.),130 NLRB No. 67; and Trial Ex-aminer Winkler inInternational Typographical Union, et al. (Charlton Press, Inc.),130NLRB No. 906I am in agreement with Trial Examiner Downing(Fowler Hotel, Inc., supra)that thedecision of the Supreme Court inN L.R.B. v. Denver Building and Construction TradesCouncil (Gould & Preisner),341 U.S. 675, is controlling and that it is not necessary tofind that the sole or even primary purpose of the picketing is the proscribed one. INTERNATIONAL HOD CARRIERS' ETC., LOCAL 840597(2) Respondent was not currently certified as the representative of such employees;and (3)such picketing was conducted without a petition under Section 9(c) beingfiled within 30 days from the commencement of such picketing.?No claim hasbeen made that the picketing herein was protected by proviso to subsection (C)which permits picketing "for the purpose of truthfully advising the public thatan employer does not employ members of, or have a contract with, a labororganization..."Since all of the conditions which invoke the section are present and the onlycondition which exempts its operation is absent it would seem that the case couldbe decided forthwith and without adjudicative travail.Respondent has advancedcontentions,however, whythe statute was not intended to ban the conduct of Re-spondent herein and these must be met.Respondent claims that a literal application of the language of Section8(b) (7) (C)to the facts herein and the enforcement of its restraints results in a stultification ofthe purposes of the Act and that interdiction of the picketing, in view of the con-duct of the employer which prompted it, trenches upon the rights guaranteed em-ployees in Section 7 and upon the protection afforded them by Section 8(a)(1).Counsel claims, as he must,that such an anomalous result could not have beenintended by the Congress and that the ordinary canons of statutory constructionrequire that the prohibition of the amendment must yield to the overriding purposeof the Act and the broad rights conferred by Section 7 when the conflictensues.Turning to the facts,I agree that Respondent,on February 2, 1960, was desig-nated as collective-bargaining agent by all the laborers employed by Blinne at FortLeonard Wood.8 Faced with a demand for recognition as bargaining agent by theRespondent for these employees, Blinne rejected the demand,then threatened totransfer one employee from the jobsite for the purpose of destroying the Respond-ent'smajority,then carried out the threat.Blinne not only rejected the principleof collective bargaining but was willing to and did engage in further unfair laborpractices to insure that his obligations under the statute would not be met.Thisconduct on the part of the employer,provoking the consequent picketing as Re-spondent'sonly practical and immediate resort, is relied upon by Respondent toremove the picketing from the reach of the section.InCharlton Press, Inc.(footnote 5) Trial Examiner Winkler faced a not entirelydissimilar situation.After making an exhaustive study of the legislative history of8(b) (7) (C)and prior decisions resolving the inherent conflict between unfair laborpractice strikes and other statutory limitations on the right to strike,he reached theconclusion that Section8(b(7)(C)was not intended to outlaw recognition strikesbya majority union.The rational argument in support of this theory is that sincea majority union is entitled to recognition as a matter of right and (absent good-faithdoubt of its majority status) without the requirement of certification,9 the statutecannot have been intended to have crippled that right by forbidding picketing toprotest refusal of recognition and to have protected such unfair labor practices fromeconomic reprisal by employees.But as Judge Anderson pointed out inGreene v.International Typographical Union, et al. (Charlton Press, Inc.),182 F. Supp. 788(D.C. Conn.), the Congress rejected a proposal that any 8(a) violation be a defenseto the application for a restraining order against 8(b)(7) violations and to any com-plaint alleging violation of that section.Since the Congress specifically restrictedsuch defense to allegations of violation of Section 8(a) (2) where, after preliminaryinvestigation, there is reasonable cause to believe the charge is true and complaintshould issue, then the argument, in its full sweep, must fail.The contention that7 But see footnote 3,supra8 The facts in the stipulated record are insufficient to determine whether or not a unitof these employees was appropriate for the purpose of collective bargainingBhnne atthat time employed six or nine other laborers at jobsites located some distance from FortWood.The record does not -indicate what community of interest these laborers may haveenjoyed with those at Fort Wood, it does not indicate if working conditions and terms ofemployment were similar, it does not indicate if employment at Fort Wood or at the otherjobs was permanentor temporary.We are confronted here with the transient and tempo-rary factors affecting employment in the construction industry, where the employees andtheir number may vary from day to day, and the questions of unit and eligibility providea constant dilemma.For the purpose of argument herein only,I assume that the unitrequested constituted an appropriate unit.GUnited Mine Workers of America v. Arkansas Oak Fleming Co.,351 U S. 62 ,N.L R Bv.Trimfit of California, Inc.,211 F. 2d 206 (C A. 9);N.L.R B. v The WhelandCompany,271 F. 2d 122 (C.A. 6). 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices by an employer may justify peaceful picketing by the aggrievedemployees of an uncertified union was considered and rejected.Reluctantly, becausethe equities in such a case so obviously rest with the picketing union, I disagree withTrial Examiner Winkler and find that Section 8(b)(7) deprives employees of rightsformerly considered fundamental.Where the Congress uses clear and unequivocal language there is no need for con-struction or for search of its intent.All that is required to bring 8(b)(7)(C) intoplay is recognition picketing by an uncertified union for more than a reasonablelength of time without the filing of a 9(c) petition. In this case the requirement hasbeen met in full. I agree that "the main thrust of this new amendment to the Labor-Management Relations Act was to prevent recognition picketing by a union repre-senting a minority of employees or none at all"Greene v. Typographical Union, etat., supra),but the statute nowhere limits its ban to minority picketing by words orimplication.Respondent urges that consideration be given to the effect of 8(b)(7)(C) upon aJoy Silksituation.1°True, the construction which I place upon the section wouldforbid a union which had achieved majority status and had seen its majority dis-sipated by the unfair labor practices of the employer from picketing in protest re-gardless of how flagrant and continuous the unlawful conduct might be. But it isnot a function of an administrative agency to rewrite the statute to conform to its ownnotions of proper policy or to balance equities nor should it amplify or abridge thelanguage selected by the legislature.The Board has only recently suffered unanimousreversal in the Supreme Court for excursions beyond the limits of the statutorylanguage.li I do not join with those who assert that literal application of unambigu-ous statutory language risks pernicious oversimplification in the art of statutory con-struction.If Section 8(b)(7)(C) is inconsonant with the purposes of the statuteas set forth in Section 1, either by inadvertence or design, then the Congress is freeto remedy its oversight or to reconcile it by amendment.I further agree that under the Board'sAiellorule 12 the union is barred from filinga petition as required by 8(b) (7) (C) when the employer engages in unfair laborpractices to dissipate its majority unless it is willing to accept almost certain defeatat the polls without redress.Faced with loss of its majority through coercion andrestraint it can only resort to the tortuous and tedious remedial processes offered bySection 8(a)(5).13To say that such a construction is unconscionable, inequitableand frustrating to the Act's primary purposes may be true. It would not, therefore,be warranted if alternatives were present. I find they are not. InMastro Plastics,14cited by counsel for Respondent, the Board, the Second Court of Appeals and theSupreme Court were all able to find accommodation between the right to strikeJoy Silk Mills, Inc. v. N.L R.B.,185 F. 2d 732 (C A.D C.) cert. denied 341 U S. 914N.L.R B. v. Drivers, Chauffeurs and Helpers Local Union No.639(Curtis Brothers),362 U S 274;N L.R.B. v. Insurance Agents' International Union, AFL-CIO (PrudentialInsuranceCo.), 260 F 2d 736 (C.A.D.C.).Louis Aiello, at al., d/b/a Aiello Dairy Farms,110 NLRB 1365la InThe Warren Company, Incorporated,90 NLRB 689, the Board found that the Unionrepresented a majority of the employees of the Company in an appropriate unit on Octo-ber 12, 1948, and that Respondent refused to bargain on November 20. On June 30, 1950,the Board issued an order directing Respondent to bargain, which was enforced by an orderof the Fifth Circuit Court of Appeals, August 7, 1952, 197 F. 2d 814(N L R B. v. TheWarren Company)Thereafter the Respondent, on January 27, 1953, filed a petition re-questing an election which the Board dismissed because of the unremedied unfair laborpracticesThe Board then sought civil contempt in the same court of appeals, which thecourt refused to grant on the ground that the Respondent had complied with the otherterms of the decree and would not be required to comply with the order to bargain because,through a turnover in personnel, the Union no longer represented a majority, 214 F. 2d 481.On December 12, 1955, the Supreme Court reversed and remanded the case to the FifthCourt of Appeals for further proceedings, 350 U.S. 107.On March 7, 1956, the court ofappeals found the Respondent in civil contempt and directed it to bargain and pay theBoard's costsThe Respondent then entered into bargaining negotiations with the Unionbut no contract was ever signed and on October 26, 1956, 8 years after the Union achieveditsmajority, the case was closed by the Board.The imbalance between the efficacy ofthe remedy offered the employees under Section 8(a) (5) and the right to an injunctionbased upon "reasonable cause to believe that the charge is true" under Section 8(b) (7) ismore than apparitional.14MastroPlastics Corp.,et al,103 NLRB 511, enfd. 214 F. 2d 462 (C.A. 2), affd.350 U.S 270. INTERNATIONAL HOD CARRIERS' ETC., LOCAL 840599against unfair labor practices and the penalty of Section 8(d).The Supreme Court,affirming, stated, page 286:The Board reasons that the words which provide the key to a proper interpreta-tion of § 8(d)with respect to this problem are "termination or modification"[of the contract].Since the Board expressly found that the instant strike wasnot to terminate or modifythe contract, but was designed instead to protest theunfair labor practices of petitioners, the loss-of-status provision of § 8(d) isnot applicable.We sustain that interpretation.Petitioners' construction wouldproduce incongruous results. It concedes that prior to the 60-day negotiatingperiod, employees have a right to strike against unfair labor practices designedto oust the employees' bargaining representative, yet petitioners' interpretationof § 8(d) means that if the employees give the 60-day notice of their desire tomodify the contract, they are penalized for exercising that right to strike.Thiswould deprive them of their most effective weapon at a time when their needfor it is obvious.Although the employees' request to modify the contractwould demonstrate their need for the services of their freely chosen representa-tive, petitioners' interpretation would have the incongruous effect of cutting offthe employees' freedom to strike against unfair labor practices aimed at thatrepresentative.This would relegate the employees to filing charges under a pro-cedure too slow to be effective.The result would unduly favor the employersand handicap the employees during the negotiation periods contrary to the pur-pose of the Act.There is also inherent inequity in any interpretation that pen-alizes one party to a contract for conduct induced solely by the unlawful conductof the other, thus giving advantage to the wrongdoer.There is much in the above, particularly the concluding sentence, which applies tothe instant case.Nevertheless the decision inMastrorested on a study of the legis-lative history of Section 8(d) which supported the conclusion, not inconsistent withthe language of the section itself, that the purpose was to prevent "quickie strikes"to gain economic advantage and not to remove the distinction "between the effecton employees of engaging in economic strikes and that of engaging in unfair prac-tice strikes." I find no such support in this case in either the legislative history or inthe language of the statute. I think it plain that the Court was right inMastroifholding that the purpose of 8(d) was to maintain production for a reasonable timeduring the negotiating period and to free the employer from the hazard of economicpressure during the early stages of bargaining. I think it clear that the section wasintended to place no heavier restraint upon the employees. I think it equally clearthat 8(b)(7) was intended to bar all recognition picketing by an uncertified unionand the exceptions to that broad ban were spelled out with care. If any distinctionwas to be made between recognition picketing by a majority union and a minorityunion the language was available to make such a distinction clear.isThe statute wasforged in the heat of political strife when the voice of the people for restrictivelegislation and a "tough" labor bill was heard throughout the land.The substitutionof the Landrum-Griffin bill for the more moderate Kennedy-Ervin bill was in directresponse to a demand for legislation which would curb the conduct of labor organi-zations acting as the representatives of employees.The political climate in which astatute is enacted may not provide the best guidance to its intent and purpose but itwould be unrealistic to ignore the disapproval of certain conduct on the part ofunions which was a motivating factor in amending the Act. Included in such con-duct was recognition picketing.To say that the curb enacted exceeded the evil tobe restrained is a complaint directed to the judgment of the Congress and if the Actas it now stands is held a study in self-mutilation because it confers self-organizationalrights upon employees in one section and grants a charter of immunity against vio-lation of those rights by employers in another, it is not within the province of anadministrative agency to provide reconciliation.The remedy, if any is needed, is alegislative function and the legislative policy of the Congress responds to the willof those who elect it.Accordingly, I find the picketing at the Fort Leonard Wood jobsite by Respondentviolated Section 8(b) (7) (C) of the Act.THE REMEDYHaving found the Respondent has engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative action15The Board's decision inCurtis,supra,footnote11, restedon this distinction so theCongress must have been aware not only of the distinction but of the reasons which gaveit validity. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich I find will effectuate the purposes of the Act.Because the circumstances ofthis case do not warrant a broad order and because I believe that the decision ofthe Supreme Court inCommunication Workers of America, AFL-CIO, et al. v.N.L.R.B. (Ohio Consolidated Tele. Co.),362 U.S. 479 16 restrains the Board from theuse of such orders except under the most extraordinary conditions, my recommenda-tion is confined to picketing in violation of Section 8(b) (7) (C) against the employerherein and does not include "any other employer." Since there is no evidence thatthe picketing by Respondent had for its purpose the forcing or requiring of the em-ployees of Blinne to accept or select the Respondent as their collective-bargainingagent picketing for such purpose is not restrained. (The stipulated facts establishthat all of the employees of Blinne at,the picketed premises had selected Respondentas their bargaining representative so such picketing would have been aimless.)Upon the basis of the foregoing findings and conclusions and upon the entire recordherein, I make the following:CONCLUSIONS OF LAW1.Charles A. Blinne, d/b/a C. A. Blinne Construction Company is an employerengaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.Respondent is a labor organization within the meaning of Section 2(5) of theAct.3.By picketing Blinne from February 8 until and including March 11, 1960, withan object of forcing and requiring Blinne to recognize and bargain collectively withRespondent, nothwithstanding Respondent was not then certified as the representativeof Blinne's employees, without -a petition being filed under Section 9(c) of the Act,Respondent engaged in unfair labor practices within the meaning of Section8(b) (7) (C) of the Act.4.Theaforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]19 The Sixth Court of Appeals had already stricken the words"in any other manner"from the Board's order so the Board's powers presumably are now recognized to haveappropriate limitations.The Cleveland Trencher CompanyandDistrict 54-Interna-tional Association of Machinists,AFL-CIO, Petitioner.CasesNos. 8-RC-3979 and 8-RM-253. February 20, 1961DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on September 1, 1960, underthe direction and supervision of the Regional Director for the EighthRegion, among the employees in the agreed unit.Upon the conclu-sion of the balloting the parties were furnished with a tally of ballotswhich showed that, of approximately 108 eligible voters, 103 castvalid ballots, of which 53 were for, and 50 were against, the Petitioner.Thereafter, the Employer filed timely objections to conduct affectingthe results of the election.After an investigation, the Regional Director issued his report onobjections, in which he recommended that the objections be overruledand the results certified.The Employer filed timely exceptions to theRegional Director's report.130 NLRB No. 59.